 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     MICHAEL DEONTRAY WILLIAMS,                         Case No. 1:20-cv-01094-AWI-BAM (PC)
11
                     Plaintiff,                         ORDER FOLLOWING SETTLEMENT
12                                                      CONFERENCE VACATING DATES AND
             v.                                         DIRECTING PARTIES TO FILE
13                                                      DISPOSITIVE DOCUMENTS WITHIN
     M. CERVANTES, et al.,                              THIRTY DAYS
14
                     Defendants.                        (ECF No. 29)
15

16

17          The Court conducted a settlement conference in this action before the undersigned on

18 April 30, 2021, at which the parties reached a settlement agreement. (ECF No. 29.)

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of entry of

22                  this order.

23
     IT IS SO ORDERED.
24

25 Dated:        April 30, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
